TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2013



                                      NO. 03-12-00319-CV


                                  Andrew Lloyd Kurr, Appellant

                                               v.

   BAC Home Loans Servicing, LP, and The Bank of New York Mellon Corporation
  d/b/a The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the
 Certificate Holders CWABS, Inc. Asset Backed Certificates, Series 2005-BC5, Appellees




         APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




IT APPEARING to this Court that the appellant has failed to file a brief, and, accordingly, has

failed to prosecute the appeal: IT IS THEREFORE considered, adjudged and ordered that the

appeal is dismissed for want of prosecution. IT IS FURTHER ordered that the appellant pay all

costs relating to this appeal both in this Court and the court below; and that this decision be

certified below for observance.